DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.

Allowable Subject Matter
Claims 1 – 5, and 8 – 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 



YING discloses a control resource set is in the frequency domain, where a PRB is the resource unit size for control channel, and a DL shared channel starts at a later OFDM symbol that the one which carries the detected DL control channel, where the resources in the control resource sets for data are dynamically reused for the same or different UE. However, YING does not explicitly disclose “transmitting a control resource set (CORESET) through the resource region, wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region of the first subframe, based on the PDCCH region being maximally configured in the first subframe, wherein an ending point of the second 
 
HUANG discloses acquiring a configuration parameter of a first sub-frame, determining whether the first sub-frame is a data sub-frame based on the configuration parameter, calculating a priority value of the first sub-frame based on service requirement of the data sub-frame, and determining that preferential transmission of the first sub-frame is to be ensured if the priority value satisfies a predetermined standard, where the start position of the first sub-frame is acquired to configure a start position of the second sub-frame to align the first sub-frame with the second sub-frame. However, HUANG does not explicitly disclose “transmitting a control resource set (CORESET) through the resource region, wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region of the first subframe, based on the PDCCH region being maximally configured in the first subframe, wherein an ending point of the second subframe is an ending point of the first subframe, wherein, based on the resource region including first resources for a demodulation reference signal (DMRS), the DMRS is transmitted via second resources after N symbols from the first resources, and wherein N symbols is a number of symbols for the PDCCH region, based on the PDCCH region being maximally configured in the first subframe.”

confirming a configuration associated with a first subframe allocated to a long-term evolution (LTE) band; determining a resource region to which an NR downlink signal is allocable in a second subframe shared for NR communication in the LTE band based on the confirmed configuration; and transmitting a control resource set (CORESET) through the resource region, wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region of the first subframe, based on the PDCCH region being maximally configured in the first subframe, wherein an ending point of the second subframe is an ending point of the first subframe, wherein, based on the resource region including first resources for a demodulation reference signal (DMRS), the DMRS is transmitted via second resources after N symbols from the first resources, and wherein N symbols is a number of symbols for the PDCCH region, based on the PDCCH region being maximally configured in the first subframe” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 8 – 10.

Dependent claims 2 – 5 further limit the allowed independent claims 1, 8, 9, and 10. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PAPASAKELLARIOU et al – the base station transmits first signaling to a first UE with a first number of consecutive subframe symbols that start from a first subframe symbol, transmits second signaling to a second UE informing of a second number of consecutive subframe symbols that start from the first subframe symbol, transmits first control information on a first PDCCH to the first UE over a first bandwidth in remaining subframe symbols after the first number of consecutive subframe symbols, and transmits second control information on a second PDCCH to the second UE over a second bandwidth in the second number of consecutive subframe symbols
FENG et al – the base station preconfigures the UE in a control region of each subframe to transmit control signals to the UE, wherein a plurality of starting positions are preconfigured between two subsequent subframe boundaries, a first starting position being the first subframe boundary of the two subsequent subframe boundaries, wherein the subframe is either a partial subframe, not starting or not ending at subframe boundaries, or a full subframe, starting and ending at subframe boundaries, wherein a full subframe starts at the first starting position, and a partial subframe starts at any one of the plurality of starting positions, wherein a first set of control signal candidates is preconfigured for the UE for the first starting position
BHORKAR et al – the eNB communicates starting or ending partial subframes in a downlink transmission, where the control information indicating a first length of a current subframe and a second length of a subsequent subframe in the downlink 
LIU et al – the self-contained subframe includes a downlink control (DLcontrol) field, a first transmission subframe, a second transmission subframe, a guard period (GP), and an uplink control (ULcontrol) field, where the first transmission subframe or the second transmission subframe of the self-contained subframe is transmitted in the same subframe transmission direction used during subframe transmission on the neighboring frequency band, or, alternatively, the first transmission subframe or the second transmission subframe of the self-contained subframe is transmitted in a guard period of the neighboring frequency band

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468